Smith, C. J.,
delivered the opinion of the court.
The brief of counsel for appellant has his name, profession, and address printed in large letters at the middle of each page thereof; the matter of the brief being written over this name, profession, and address. Paragraph 3 of rule 7 provides that briefs shall be on white paper, without the name of any person or advertising matter thereon, and this brief was filed some time after this rule was adopted.
Remanded to docket, with leave to counsel to withdraw his brief and file another, if he so desires.

Remanded.